Interlocutory decrees affirmed. Final decree affirmed. Decree dismissing appeal affirmed with costs of appeal. This bill in equity to enjoin interference with a right of way was referred to a master, who filed a report, which is not printed in the record. On January 4, 1954, the defendant filed an appeal from (1) the allowance of the plaintiffs’ motion to confirm the master’s report, (2) the plaintiffs’ motion to expunge, (3) the allowance of a motion to strike the defendant’s objections from the master’s report, (4) the denial of the defendant’s motion to recommit, and (5) any and all decrees entered thereunder. None of the enumerated documents appears in the record. On February 11, 1954, a decree was entered confirming the master’s report, reciting the existence of the right of way, permanently enjoining the defendant from interfering with the plaintiffs’ use, and dismissing the defendant’s counterclaim. This was decisive of the whole case, and was a final decree. Kingsley v. Fall River, 280 Mass. 395, 398. Cummings v. Tolman, 292 Mass. 58, 60. Vincent v. Plecker, 319 Mass. 560, 564. On February 15, 1954, the defendant filed a “motion to revoke the interlocutory decree filed February 11, 1954," and on March 3, 1954, filed a "motion as supplement to motion to revoke the interlocutory decree filed February 11, 1954.” These motions were denied on March 15, 1954, and on April 5, 1954, the defendant appealed from “the finding of the court” denying each motion. Also on March 3, 1954, the defendant appealed from the decree of February 11, 1954. On June 18, 1954, the defendant appealed from the order of the court allowing the plaintiffs’ motion to expunge the defendant’s motion to have the evidence reported. On March 25, 1955, the plaintiffs filed a motion to dismiss the defendant’s appeals, which was allowed on April 12, 1955. On May 2, 1955, the defendant appealed from the order dismissing the defendant’s “appeal. ” On the same day the defendant filed a motion for revocation of the order dismissing the defendant’s “appeal.” The motion was denied on May 16, 1955, and on May 31, 1955, the defendant appealed “from any order alleged to be made May 16, 1955. ” The defendant has filed two briefs, one arguing the merits, which are not open, and the other urging this court to vacate the order dismissing the appeals. On this confused record, only a part of which we have described, no error appears.